United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-4279
                                ___________

Terry T. Barrett,            *
                             *
         Appellant,          *
Appeal from the United States
                             *
District Court for the
    v.                       *
Western District of Missouri.
                             *
United States of America,    *     [UNPUBLISHED]
                             *
         Appellee.           *
                       ___________

                                        Submitted: September 3, 1997
                                                Filed: September 10,
1997
                                ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    In this 28 U.S.C. § 2255 proceeding, Terry T. Barrett
appeals the district court&s1 application of a firearm
enhancement to his drug sentence, see U.S. Sentencing
Guidelines Manual § 2D1.1(b)(1) (1995), after it vacated
Barrett&s 18 U.S.C. § 924(c)(1) conviction under Bailey v.
United States, 116 S. Ct. 501 (1995). After a careful

       1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
review of the record and the parties& submissions, we
conclude Barrett&s arguments are foreclosed. See Gardiner
v. United States, 114 F.3d 734, 735-37 (8th




                           -2-
Cir. 1997); United States v. Harrison, 113 F.3d 135, 137-
38 (8th Cir. 1997).

    Accordingly, we affirm the judgment of the district
court.

    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-